Fourth Court of Appeals
                               San Antonio, Texas
                                     May 15, 2014

                                  No. 04-13-00704-CV

                   BILL MILLER BAR-B-Q ENTERPRISES LTD.,
                                 Appellant

                                           v.

                                 Faith H. GONZALES,
                                        Appellee

                From the County Court at Law No. 7, Bexar County, Texas
                                Trial Court No. 361586
                         Honorable Tina Torres, Judge Presiding


                                     ORDER

      Appellee's Motion for Leave to File Sur-Reply Brief is hereby GRANTED.


It is so ORDERED on May 15, 2014.

                                                PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court